

117 SRES 119 IS: SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Resolution
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 119IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mrs. Blackburn (for herself, Mr. Cramer, Mr. Crapo, Ms. Ernst, Mr. Hagerty, Ms. Hassan, Mr. Scott of Florida, Ms. Sinema, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONEstablishing the Congressional Gold Star Family Fellowship Program for the placement in offices of Senators of children, spouses, and siblings of members of the Armed Forces who are hostile casualties or who have died from a training-related injury.1.Short titleThis resolution may be cited as the SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Resolution.2.Congressional Gold Star Fellowship Program(a)DefinitionsIn this section—(1)the term eligible individual means an individual who is the child (including a stepchild), spouse, or sibling of a member of the Armed Forces who is a hostile casualty or died from a training-related injury;(2)the terms hostile casualty and training-related injury have the meanings given those terms in section 2402(b) of title 38, United States Code; and(3)the term Program means the Congressional Gold Star Family Fellowship Program established under subsection (b).(b)EstablishmentThere is established in the Senate the Congressional Gold Star Family Fellowship Program, under which an eligible individual may serve a 12-month fellowship in the office of a Senator.(c)Direction of ProgramThe Program shall be carried out under the direction of the Secretary of the Senate.(d)Placement in District of Columbia office or a State officeAn individual may serve a fellowship under the Program at the office of a Senator in the District of Columbia or an office of the Senator in the State the Senator represents.(e)RegulationsThe Program shall be carried out in accordance with regulations promulgated by the Committee on Rules and Administration of the Senate.